DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claims 2 and 13 are objected to because of the following informalities:  There is no antecedent basis for usage of the definite article (“the”) before the phrase “comparison score” in each claim. There is no prior usage of this phrase in their parent claims.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of the same number among claims 1 - 20 of U.S. Patent No. 10,984,255. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the claim sets is the broadening of independent claims 1 and 12 by the deletion of the final two limitations of each of these claims.
Allowable Subject Matter
Claims 7 - 10 and 18 - 20 are currently subject to non-statutory double patent rejections, but are otherwise not subject to any prior art rejections under either 35 U.S.C. § 102 or 35 U.S.C. § 103. Assuming that the foregoing shortcomings of these claims were rectified by the timely filing of a terminal disclaimer, these claims would be objected to as depending from rejected claims but would otherwise be allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claims 7 and 18, several of the features of these claims were known in the art as evidenced by the combination of HEDLEY et al (U.S. PG Pub. No. 2007/0008179) and HANSEN (U.S. PG Pub. No. 2015/0312400), which render obvious the limitations of parent claims 1 and 12. In particular, HANSEN discloses applying machine learning comprising OCR to received images that are associated with a vehicle at ¶ [0038]. And, HEDLEY discloses obtaining a prediction confidence score for each one or more make and model prediction at ¶¶ [0154]-[0155](“If the combined equivalent matching score is above a predetermined threshold, the identification is deemed successful… If a combined equivalent matching score of 100 is necessary for an identification to be deemed successful and the license plate information matches to a confidence level of 7 and the laser signature also matches to a confidence level of 7, the combined equivalent matching score would be 7*6+7*9=105 and the identification would be considered successful…”). See, also, ¶¶ [0163], [0171], [0176](“For example, if the OCR algorithm does not indicate a confidence level above a predetermined threshold in a read result of a character on the license plate, that character may be ignored.”) But, HEDLEY does not disclose the prediction confidence scores are predicted by applying the machine learning and prediction application.  
With regards to claims 8 - 10 and 19 - 20, these claims depend from claims 7 and 18, respectively, and therefore incorporate the features of those claims that were found allowable. These claims are found allowable for the same reasons as were provided with respect to their parent claim(s).




(continued on next page)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 6 and 12 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over HEDLEY et al (U.S. PG Pub. No. 2007/0008179) in view of HANSEN (U.S. PG Pub. No. 2015/0312400).

With regards to claim 1, the limitations of this claim are obvious over the teachings of the prior art, as evidenced by the following references:
The HEDLEY reference
HEDLEY discloses a computer program product for determining a likelihood that an automatic license plate recognition system has correctly identified license plate data that is associated with a vehicle at ¶¶ [0154]-[0155](“If the combined equivalent matching score is above a predetermined threshold, the identification is deemed successful… If a combined equivalent matching score of 100 is necessary for an identification to be deemed successful and the license plate information matches to a confidence level of 7 and the laser signature also matches to a confidence level of 7, the combined equivalent matching score would be 7*6+7*9=105 and the identification would be considered successful…”). See, also, ¶¶ [0163], [0171], [0176](“For example, if the OCR algorithm does not indicate a confidence level above a predetermined threshold in a read result of a character on the license plate, that character may be ignored.”), the computer program product comprising a non-transitory computer readable storage medium having instructions encoded thereon at ¶¶ [0256]
HEDLEY discloses receiving, from a digital camera system, one or more images associated with a vehicle, the one or more images including a digital representation of at least one of a license plate identifier (ID) associated the vehicle, and a digital representation of the vehicle at ¶¶ [0144]-[0145]: “In one implementation, a camera in the image acquisition module 624 captures a single "still" image of the back of each vehicle that passes the toll facility 628. For each vehicle, the image processing module 625 recognizes the visual cues that are unique to the vehicle and reduces them into a vehicle fingerprint. Because a license plate is a very unique feature, the image processing module 625 typically maximizes the use of the license plate in creating the vehicle fingerprint.” See, also, ¶ [0159].
HEDLEY discloses sending the one or more received images to an automatic license plate recognition (ALPR) system and receiving a license plate ID from the ALPR system at ¶¶ [0050], [0062]-[0063], [0069]-[0070] and FIG. 1: “Once the image acquisition module 24 has captured images of the vehicles, the images may be forwarded to an image-processing module 25. The image-processing module 25 may be located in the same location as the image acquisition module 24 and the image computer 12, in a remote location, or a combination of these locations… For example, more than one image of a rear license plate, or images of both front and rear license plates, may be processed and the results compared to determine the most likely registration number and/or confidence level.” See, also, ¶¶ [0143], [0150], [0155], [0159]. 
HEDLEY discloses obtaining, from a first database (“vehicle registration authority”), a vehicle identification number associated with the license plate ID that is received from the ALPR system at ¶ [0171]: “In another implementation, the computer 612 is configured to obtain greater accuracy in identifying an unregistered driver/owner by looking up the license plate read results in a database of a vehicle registration authority (or other external system) and requesting a corresponding vehicle identification number (VIN) from the vehicle registration authority (or other external system).”
HEDLEY discloses obtaining, from a second database (“vehicle record database”), at least one of vehicle make and model information associated with the license plate ID that is received from the ALPR system at ¶ [0171](“The computer 612 uses the VIN to determine the make, model, and year of the vehicle”). See, also, ¶¶ [0141], [0169](“The vehicle record database 6182 includes records for all vehicles previously recognized and potentially includes records for vehicles that are anticipated to be seen.”) and FIG. 6; ¶¶ [0150]-[0151], [0160]-[0161].
HEDLEY discloses applying an optical character recognition (OCR) and prediction application to the one or more received images that are associated with the vehicle at ¶¶ [0073], [0143]: “As described previously, one example of a vehicle identifier is license plate information of a vehicle, such as a license plate number and state. The image processing module 625 may determine the license plate information of a vehicle from an image of the license plate by using OCR…” But, HEDLEY does not disclose that OCR comprises machine learning. However, this limitation was known in the art as evidenced by the HANSEN reference discussed below.
HEDLEY discloses predicting, based on applying an optical character recognition (OCR) and prediction application, at least one of make and model information of the vehicle that is represented in the one or more received images at ¶ [0171]; to wit: “In another implementation, the computer 612 is configured to obtain greater accuracy in identifying an unregistered driver/owner by looking up the license plate read results in a database of a vehicle registration authority (or other external system) and requesting a corresponding vehicle identification number (VIN) from the vehicle registration authority (or other external system). The computer 612 uses the VIN to determine the make, model, and year of the vehicle.”
The HANSEN reference
HANSEN discloses applying machine learning comprising OCR to received images that are associated with a vehicle at ¶ [0038]; to wit: “In various embodiments, the target identification application 115 may process one or more image frames by finding a representation of a license plate in the one or more image frames, …, and performing optically character recognition (OCR) on each of the one or more images of characters to identify or generate a license plate number. In some embodiments, the software determines a confidence score for each of the one or more images of characters corresponding to how certain the identified character is represented in the image of a character. In some embodiments, the target identification application 115 may perform the OCR by using an artificial neural network.” At the time of filing of the present application, it would have been obvious to a person of ordinary skill in the art to use OCR comprising machine learning, as taught by HANSEN, as a substitute for the unspecified form of OCR taught by HEDLEY.   This combination is a simple substitution of one known element for another to obtain predictable results.  The prior art contained a method, taught by HEDLEY, which differed from the claimed method by the substitution of the manner of performing OCR.  As evidenced by HANSEN, OCR comprising machine learning, and its functions were known in the art.  One of ordinary skill in the art could have substituted OCR comprising machine learning into the method taught by HEDLEY and the results would have been predictable; to wit: License plate characters would be identified and extracted from the license plate image regardless of which OCR method was selected.
With regards to claim 2, HEDLEY discloses the license plate ID that is received from the ALPR system is sent to an agency via a communications protocol if the comparison score satisfies a threshold at ¶ [0092]: “The toll management computer 12 can interface and exchange information with law enforcement agencies 36. For example, as vehicles are identified, the computer can submit substantially realtime transactions to law enforcement systems, in formats defined by the law enforcement agencies. Transactions also can be submitted for vehicles carrying hazardous materials or violating traffic regulations (e.g. speeding, weight violations, missing plates)…” See, also, ¶¶ [0154]-[0155](“If the combined equivalent matching score is above a predetermined threshold, the identification is deemed successful… If a combined equivalent matching score of 100 is necessary for an identification to be deemed successful and the license plate information matches to a confidence level of 7 and the laser signature also matches to a confidence level of 7, the combined equivalent matching score would be 7*6+7*9=105 and the identification would be considered successful…”). See, also, ¶¶ [0163], [0171], [0176](“For example, if the OCR algorithm does not indicate a confidence level above a predetermined threshold in a read result of a character on the license plate, that character may be ignored.”)
With regards to claim 3, HANSEN discloses the license plate ID that is received from the ALPR system is identified using an optical character recognition system at ¶ [0038]. The motivation for this combination is the same as was previously presented.
With regards to claim 4, HEDLEY discloses license plate IDs received from the ALPR system comprising numbers and letters at ¶ [0174]: “For example, if the license plate number ‘ABC123’ is read as ‘ABC128’ and the identified candidate match set is ‘ABC128,’ ‘ABC123,’ ‘ABC128’ and ‘ABC128’ which in turn yields the correct match of ‘ABC123,’ an error record may be created that automatically links a license plate read result of ‘ABC128’ to the vehicle having the license plate number ‘ABC123.’”
With regards to claim 5, HEDLEY discloses receiving, from the ALPR system, a recognition confidence score that is associated with the received license plate ID, the recognition confidence score identifying a probability that the license plate ID identified by the ALPR system is the same as the license plate ID of the vehicle that is represented in the one or more received images at ¶¶ [0154]-[0155](“If the combined equivalent matching score is above a predetermined threshold, the identification is deemed successful… If a combined equivalent matching score of 100 is necessary for an identification to be deemed successful and the license plate information matches to a confidence level of 7 and the laser signature also matches to a confidence level of 7, the combined equivalent matching score would be 7*6+7*9=105 and the identification would be considered successful…”). See, also, ¶¶ [0163], [0171], [0176](“For example, if the OCR algorithm does not indicate a confidence level above a predetermined threshold in a read result of a character on the license plate, that character may be ignored.”)
With regards to claim 6, HEDLEY discloses the first database (“vehicle registration authority”) is a database comprising license plate IDs and vehicle identification numbers at ¶ [0171]: “[T]he computer 612 is configured to obtain greater accuracy in identifying an unregistered driver/owner by looking up the license plate read results in a database of a vehicle registration authority (or other external system) and requesting a corresponding vehicle identification number (VIN) from the vehicle registration authority (or other external system).”
With regards to claim 11, HEDLEY discloses initiating a manual review process when the comparison score does not satisfy a threshold at ¶ [0151]: “If no match is found within a predetermined confidence threshold, manual identification of the vehicle may be used.” See, also, ¶ [0109].
With regards to claim 12, the steps performed by the method of this claim are obvious over the combination of HEDLEY and HANSEN for the same reasons as were presented with respect to claim 1, which recites an apparatus configured to perform these same steps.
With regards to claim 13, the steps performed by the method of this claim are obvious over the combination of HEDLEY and HANSEN for the same reasons as were presented with respect to claim 2, which recites an apparatus configured to perform these same steps.
With regards to claim 14, the steps performed by the method of this claim are obvious over the combination of HEDLEY and HANSEN for the same reasons as were presented with respect to claim 3, which recites an apparatus configured to perform these same steps.
With regards to claim 15, the steps performed by the method of this claim are obvious over the combination of HEDLEY and HANSEN for the same reasons as were presented with respect to claim 4, which recites an apparatus configured to perform these same steps.
With regards to claim 16, the steps performed by the method of this claim are obvious over the combination of HEDLEY and HANSEN for the same reasons as were presented with respect to claim 5, which recites an apparatus configured to perform these same steps.
With regards to claim 17, the steps performed by the method of this claim are obvious over the combination of HEDLEY and HANSEN for the same reasons as were presented with respect to claim 6, which recites an apparatus configured to perform these same steps.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/
Primary Examiner, Art Unit 2668